IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gnana Chinniah a/k/a                :
Gnanachandra Chinniah,              :
                 Appellant          :
                                    :
            v.                      :
                                    :
Nayra Forrester, Cumberland County  :
Housing and Redevelopment Authority :
(CCHRA), Steven Young,              :             No. 1111 C.D. 2020
and Becky Shull                     :             Submitted: September 24, 2021


OPINION NOT REPORTED

MEMORANDUM OPINION
PER CURIAM                                        FILED: February 7, 2022

              Gnana Chinniah (Chinniah), pro se, appeals from the order of the Court
of Common Pleas of Cumberland County (trial court) dated January 23, 2019,
sustaining the preliminary objections of Steven Young, Becky Shull1 and the
Cumberland County Housing and Redevelopment Authority2 (Young, Shull and
Housing Authority, respectively; collectively, Housing Authority defendants) and
dismissing the Housing Authority defendants from the complaint, and the October
5, 2020 order3 of the trial court sustaining the preliminary objections of Nayra

       Chinniah avers that Young and Shull “are employees/agents of [the Housing Authority].”
       1

See Amended Complaint at 1, ¶ 4.
       2
         The Housing Authority is a qualified public housing agency receiving federal funding
from the United States Department of Housing and Urban Development. See Original Record
(O.R.), Trial Court Statement in Lieu of Pa.R.A.P. 1925(a) Opinion (Trial Court Statement),
4/22/19, at 2 n.1.
       3
        Chinniah’s notice of appeal referenced only the order of October 5, 2020. However, as
our Supreme Court has explained, “an appeal of a final order subsumes challenges to previous
Forrester (Forrester) and dismissing Chinniah’s amended complaint. Upon review,
we affirm.
                                          I. Background
                On May 29, 2012, Forrester and Chinniah entered into a residential
lease agreement concerning a rental unit located at 493 State Street, Apartment 1,
Enola, Pennsylvania 17025 (the Property). See Original Record (O.R.), Amended
Complaint, 8/13/18, Exhibit 1, Residential Lease Agreement at 1.4 On the same date,
Chinniah entered into a Housing Assistance Payment (HAP) contract with the
Housing Authority, pursuant to which the Housing Authority agreed to provide rent
assistance payments on behalf of Forrester. See O.R., Amended Complaint, 8/13/18,
Exhibit 2, HAP Contract, Part A, at 1.5
                In January 2018, Forrester complained to Chinniah of a ruptured water
pipe in the basement of the Property. See O.R., Statement in Lieu of Pa.R.A.P.
1925(a) Opinion (Trial Court Statement), 4/22/19 at 2. On January 23, 2018, Young
conducted an inspection of the Property on behalf of the Housing Authority to verify
that the pipe had been repaired, during which he observed a cockroach infestation at
the Property. See O.R., Trial Court Statement, 4/22/19 at 2. The same day, Young
notified Chinniah of the cockroach infestation via e-mail and demanded that

interlocutory decisions.” Betz v. Pneumo Abex LLC, 44 A.3d 27, 54 (Pa. 2012); see also Note to
Pa.R.A.P. 341 (stating that “[a] party needs to file only a single notice of appeal to secure review
of prior non-final orders that are made final by the entry of a final order; citing Betz); Ferrone v.
Onorato (Pa. Cmwlth., No. 1357 C.D. 2014, filed July 10, 2015), slip op. at 9 n.2, 2015 Pa.
Commw. Unpub. LEXIS 492, at *12 n.2 (unreported) (citing Betz and Rule 341 Note).
        4
          We note that the reproduced record filed by Chinniah is not paginated. See Pa.R.A.P.
2173 (providing, in relevant part, that “the pages of . . . the reproduced record . . . shall be numbered
separately in Arabic figures . . . followed . . . by a small a”). Accordingly, citations to the record
shall herein reference documents contained in the original record.
        5
         We note that although the referenced page constitutes the first page of the excerpt
provided by Chinniah, internal pagination indicates it is in fact page two of the original document.
                                                   2
Chinniah exterminate the cockroaches at both the Property and the adjoining rental
unit. See id. Chinniah failed to remedy the cockroach infestation. See id. On April
2, 2018, Shull notified Chinniah that the Housing Authority would terminate the
HAP contract on April 30, 2018, should Chinniah fail to remedy the cockroach
infestation by that date. Chinniah still failed to do so. See id. Accordingly, the
Housing Authority terminated the HAP contract on April 30, 2018. See id.
               On May 21, 2018, Chinniah filed a landlord and tenant complaint.6 See
O.R., Trial Court Statement, 4/22/19 at 2. A magisterial district judge dismissed the
complaint following a hearing held on June 5, 2018. See id. Chinniah timely
appealed to the trial court. See id.
               On June 28, 2018, Chinniah filed a complaint in the trial court levying
claims of breach of contract, conspiracy, fraud, retaliation and defamation against
Forrester and the Housing Authority defendants, seeking punitive damages and
requesting injunctive relief in the form of an eviction order requiring that Forrester
vacate the Property.7 See O.R., Complaint, 6/28/18 at 1-5. On August 13, 2018,
Chinniah filed an amended complaint asserting: (i) Forrester breached the lease
agreement and the implied covenant of good faith and fair dealing; (ii) the Housing
Authority breached the HAP contract and the implied covenant of good faith and
fair dealing; (iii) the Housing Authority defendants engaged in a conspiracy, “based
upon a contrived condition” and perpetuated by “fraudulent conduct,” with “the
specific intention of hurting and harming [Chinniah’s] reputation[ and] business”;

       6
         Additionally, on May 14, 2018, Chinniah filed a petition for extraordinary relief with the
United States Court of Appeals for the Third Circuit, which was denied on June 27, 2018. See
O.R., Trial Court Statement, 4/22/19 at 2.
       7
         Forrester and the Housing Authority defendants separately filed preliminary objections
to Chinniah’s initial complaint. See O.R., Housing Authority Defendants’ Preliminary Objections,
7/24/18 at 1-13; O.R., Forrester’s Preliminary Objections, 7/27/18 at 1-11.
                                                3
(iv) Young unlawfully intruded on the Property and fabricated the alleged cockroach
infestation; (v) the Housing Authority defendants interfered with Chinniah’s
contractual relations with Forrester, unlawfully retaliated against him on the basis of
“prior protected activities,” and defamed him; and (vi) Forrester defamed him and
participated in the alleged conspiracy with the Housing Authority defendants. See
O.R., Amended Complaint, 8/13/18 at 1-7. Chinniah also requested damages in
excess of $50,000 “together with costs and punitive damages” and equitable relief
in the form of an order evicting Forrester from the Property. See id. at 4-6.
             On September 4, 2018, the Housing Authority defendants filed
preliminary objections requesting that the trial court strike the amended complaint
on the basis of various procedural defects, including, among other things, Chinniah’s
failure to attach a complete copy of the HAP contract to his amended complaint. See
O.R., Housing Authority’s Preliminary Objections, 9/4/18 at 1-9 (citing Pa.R.Civ.P.
1028(a)(2)). The Housing Authority defendants further objected that Chinniah’s
amended complaint lacked the level of specificity contemplated by Pennsylvania
Rule of Civil Procedure 1028(a)(3). Id. at 9-12 (citing Pa.R.Civ.P. 1028(a)(3)).
Further, the Housing Authority defendants demurred to Chinniah’s claims of breach
of contract, conspiracy, fraud, violation of the right to be free from the unlawful and
unreasonable search of private property, intentional interference with contractual
relations, unlawful retaliation and defamation. Id. at 12-30 (citing Pa.R.Civ.P.
1028(4)).
             On September 12, 2018, Forrester filed preliminary objections asserting
that Chinniah failed to attach the requisite verification and complete copies of the
referenced exhibits to the amended complaint.          O.R., Forrester’s Preliminary
Objections, 9/12/18 at 3-4, ¶¶ 13-25 (citing Pa.R.Civ.P. 1019(b), 1024(c)). Forrester


                                          4
also demurred to Chinniah’s claims of breach of contract and conspiracy. Id. at
3-7, ¶¶ 26-44. Further, Forrester demurred to the amended complaint, asserting that
Chinniah was precluded from recovering punitive damages in an action for breach
of contract and that he failed to establish a right to the requested injunctive relief for
failure to plead the requisite elements of such a claim and, further, that the claim was
moot because Forrester had vacated the rental unit. See id. at 6-9, ¶¶ 34-38, 45-56.
Chinniah filed a motion to strike Forrester’s preliminary objections, and Forrester
filed an answer thereto. See O.R., Motion to Strike at 1-2; O.R., Forrester’s Answer
to Chinniah’s Motion to Strike at 1-12.
               The trial court held argument in December 2018. See O.R., Trial Court
Statement, 1/19/21 at 2. By order dated January 23, 2019, the trial court sustained the
preliminary objections of the Housing Authority defendants, dismissed them from the
case, dismissed Counts III, IV and V of the amended complaint and directed Forrester
to answer the remaining averments of the amended complaint within 20 days.8 See
O.R., Trial Court Order at 1-2, 1/23/19.9 The trial court also struck paragraphs 18,
23-24, 26-27, 33, and 36-38 of the amended complaint “without substitution.”10 Id.
at 2.

        8
         We observe that the trial court directed Forrester to answer Chinniah’s amended
complaint without expressly ruling on Forrester’s initial set of preliminary objections to the
amended complaint.
        9
           The trial court noted that Forrester’s September 12, 2018 Preliminary Objections were
not considered as part of its January 23, 2019 order, as Forrester did not file the requisite praecipe
to list them for the December 2018 argument. See Trial Court Statement, 1/19/21 at 2 n.1.
        10
          The trial court explained in its April 22, 2019 statement in lieu of a Rule 1925(a) opinion
that “scurrilous and otherwise improper paragraphs were stricken to focus the action on the core
contract issues[.]” O.R., Trial Court Statement, 4/22/19 at 3. The stricken paragraphs of the
amended complaint included, among other allegations, Chinniah’s assertions that the Housing
Authority contrived the alleged cockroach infestation in retaliation for being sued by Chinniah in

                                                  5
                On February 11, 2019, despite having been directed to answer the
remaining averments of the amended complaint, Forrester filed additional
preliminary objections to the amended complaint, again demurring to Chinniah’s
breach of contract claim and asserting that Chinniah failed to establish a right to
injunctive relief, and further objecting on the basis that Chinniah failed to attach
necessary writings or the requisite verification to his amended complaint.
Forrester’s Preliminary Objection’s, 2/11/19 at 5-9, ¶¶ 14-48 (citing Pa.R.Civ.P.
1024 & 1019).11




2015, that the Housing Authority demanded that Chinniah sign a release waiving the right to
participate in “Section 8” (presumably referring to the Section 8 Housing Choice Voucher
Program, see 42 U.S.C. § 1437f), that Forrester and the Housing Authority acted maliciously with
specific intent to harm Chinniah, and that Forrester and the Housing Authority defendants engaged
in a conspiracy to breach their agreements with Chinniah. See O.R., Amended Complaint at 3-4,
¶¶ 18, 23-24, 26-27, 33, 36-38.
       11
            Pennsylvania Rule of Civil Procedure 1024(a) provides:
                Every pleading containing an averment of fact not appearing of
                record in the action or containing a denial of fact shall state that the
                averment or denial is true upon the signer’s personal knowledge or
                information and belief and shall be verified. The signer need not
                aver the source of the information or expectation of ability to prove
                the averment or denial at the trial. A pleading may be verified upon
                personal knowledge as to a part and upon information and belief as
                to the remainder.
Pa.R.Civ.P. 1024(a). Pursuant to Pennsylvania Rule of Civil Procedure 1019(i),


                (i) When any claim or defense is based upon a writing, the pleader
                shall attach a copy of the writing, or the material part thereof, but if
                the writing or copy is not accessible to the pleader, it is sufficient so
                to state, together with the reason, and to set forth the substance in
                writing.
Pa.R.Civ.P. 1019(i).

                                                   6
               Chinniah filed a notice of appeal from the trial court’s January 23, 2019
order. In April 2019, the trial court issued a statement in lieu of a Rule 1925(a)
opinion expounding upon its January 23, 2019 order.                    See O.R., Trial Court
Statement, 4/22/19 at 1.12 The trial court opined that Chinniah’s tort claims were
barred under the “gist of the action” doctrine and, further, that they were
insufficiently pleaded as a matter of law. Id. at 3. The trial court also noted that
neither Young nor Shull was party to either the residential lease agreement or the
HAP contract and that Chinniah failed to establish any other basis for joining them
in the instant action. Id. Further, the trial court observed that the HAP contract
prohibits the Housing Authority from “mak[ing] any housing assistance payments if
the contract unit does not meet the [Housing Quality Standards,]” and permits the
Housing Authority to “inspect the contract unit and premises at such times as the
[Housing Authority] determines necessary, to ensure” compliance with those
standards. Id. at 4 (quoting HAP Contract, Part B(3)(d)). The trial court further
opined that Chinniah’s allegations failed to support a breach of contract action that
would permit recovery against the Housing Authority. See id at 4. Thus, the trial
court concluded that “[h]aving accepted the well pleaded material facts of the
complaint as true, the preliminary objections were properly sustained because it is
clear that based on the facts alleged in the complaint [Chinniah] is not entitled to
recovery as a matter of law.” Id.
               On March 9, 2020, this Court issued a memorandum opinion and order
quashing Chinniah’s appeal on the basis that the trial court’s January 23, 2019 order

       12
         The trial court observed that “[t]he bulk of [Chinniah’s] claimed errors [were] written in
a manner that [made] direct review of the issues difficult,” noting that Chinniah’s appeal
“include[d] a rambling, confusing, and nearly incomprehensible Introductory Summary Statement
accompanied by six issues raised for review.” O.R., Trial Court Statement, 4/22/19 at 1.
Accordingly, the trial court addressed the six issues raised by Chinniah “as a whole.” Id.
                                                7
did not constitute a final order. Chinniah v. Forrester (Pa. Cmwlth., No. 176 C.D.
2019, filed March 9, 2020), slip op. at 5-6 (citing Pa.R.A.P. 341).
               In July 2020, the trial court held argument regarding Forrester’s new
preliminary objections, at which Chinniah failed to appear. See Supplemental
Original Record (S.O.R.), Trial Court Statement, 1/19/21 at 3. By order dated
October 5, 2020, the trial court sustained Forrester’s preliminary objections and
dismissed Chinniah’s complaint13 with prejudice as to Forrester. See S.O.R., Trial
Court Order, 10/5/20.14
               Chinniah again appealed to this Court, filing a concise statement of
errors complained of on appeal pursuant to Pennsylvania Rule of Appellate
Procedure 1925(b) (Rule 1925(b) Statement).                  O.R., Rule 1925(b) Statement,
3/11/19 at 1 & 4-5. In January 2021, the trial court issued a statement in lieu of a
Rule 1925(a) opinion, elaborating upon its October 5, 2020 order. See S.O.R., Trial
Court Statement, 1/19/21 at 1.15 The trial court presumed that Chinniah relied on his


       13
          The trial court presumably references Chinniah’s amended complaint. See Supplemental
Original record (S.O.R.), Trial Court Order, 10/5/20.
       14
          The trial court’s October 5, 2020 order reads, in relevant part: “upon review of . . .
Forrester’s [p]reliminary [o]bjections, it is hereby ordered that the [p]reliminary [o]bjections are
sustained. [Chinniah’s] [c]omplaint is hereby dismissed with prejudice as to [] Forrester.” S.O.R.,
Trial Court Order, 10/5/20. We note that the trial court failed to specify either in this order or in
its January 19, 2021 Statement expounding thereon whether it was sustaining Forrester’s initial
September 12, 2018 preliminary objections, her subsequent February 11, 2019 preliminary
objections, or both.
       15
            The trial court noted that Chinniah’s case was ripe for appeal. See S.O.R., Trial Court
Statement, 1/19/21 at 1 (citing Pa.R.A.P. 341(b)). The trial court observed that Chinniah’s “appeal
include[d] a rambling, defensive, and confusing Introductory Summary Statement accompanied
by . . . claims of error written in a manner to elude review.” Id. at 4. Accordingly, the trial court
explained that its “statement, presented in lieu of a formal 1925(a) opinion, [would] address[]
[Chinniah’s] issues as a whole and [was] offered in support of the actions taken in [the] matter.”
Id.

                                                 8
September 24, 2018 consolidated brief, as he failed to file a new brief or appear for
argument in July 2020. See S.O.R., Trial Court Statement, 1/19/21 at 3. The trial
court explained that it dismissed Chinniah’s complaint16 because his brief
“comprise[d] only self-serving, bald allegations, cursory arguments that lack[ed] any
meaningful discussion of the pertinent legal principles, and [did] not cite to relevant
legal authority.” Id. The trial court further noted that Chinniah failed to raise and,
thus, waived any challenge to its decision to sustain Forrester’s preliminary
objections.    Id.   The trial court stated that Chinniah’s appeal “provide[d] an
unfocused, deficient statement of errors with bare assertions of error” and that “in
several instances, his contentions involve[d] conflating the federal proceedings and
the instant case.” Id.
              The trial court determined that “[a]t its core, this contract litigation
[was] a straight forward [sic] landlord and tenant action resulting from frozen pipe
repairs and cockroach infestations at the subject property.” Id. The trial court held
that the tort claims set forth in Chinniah’s amended complaint were barred under the
“gist of the action” doctrine and were insufficiently pleaded as a matter of law. Id.
at 5. The trial court noted that Chinniah failed to address the required elements or
provide material facts in support of his intentional tort claims. Id. The trial court
also pointed out that neither Young nor Shull was a party to the contracts between
Chinniah and the remaining defendants, that Chinniah provided no material facts for
joining Young or Shull in their individual capacities, and that Chinniah did not aver
that Young or Shull acted under color of law to deprive him of his constitutional
rights. Id. Further, the trial court found meritless Chinniah’s claim for breach of
contract, noting that the HAP contract provided for inspection of the premises by the

       16
         We presume that the trial court’s references to the complaint here and throughout are to
Chinniah’s amended complaint.
                                               9
Housing Authority at any time deemed necessary to ensure compliance with housing
quality standards and the denial of housing assistance payments in the event these
standards were not met. Id. Thus, the trial court concluded that accepting all well
pleaded material facts as true, it was clear that Chinniah was unable to sustain his
claims as a matter of law. See id. at 5-6.

                                          II. Issues
              On appeal,17 Chinniah argues that the trial court “failed to abide [by]
the standard of review in ruling on preliminary objections” by failing to accept all
allegations set forth in his amended complaint as true. Chinniah’s Br. at 7 (citing
Jones v. City of Phila., 893 A.2d 837, 843 (Pa. Cmwlth. 2006)). Chinniah contends
that “the lower court clearly decided issues of fact, and construed the pleading[s] in
the light most favorable to the Defendants, and not the Plaintiff[] as the standard of
review requires.” Id. at 7. Chinniah also “stress[es] that the lower court wrongfully
entertained [Forrester’s] renewed preliminary objections . . . after the lower court’s
23 January 2019 [order] clearly and unambiguously directed . . . Forester [sic] to
‘answer the remaining averments of the [a]mended [c]omplaint within 20 days’ of
the date of that Order.” Id. at 7-8. Thus, Chinniah asserts that “Forester’s [sic]
preliminary objections were filed in violation of [that order], and this Court should
remand with the specific direction that Forester [sic] file the answer that was
ordered.” Id. at 8.
              With respect to his breach of contract claims, Chinniah maintains that
the trial court erred in “resolv[ing] all factual disputes” and “determin[ing] that . . .
[d]efendants had [the] right[] to withhold rental payments” when Chinniah had

       17
          “Our review of a trial court’s order sustaining preliminary objections is limited to
determining whether the trial court erred as a matter of law or abused its discretion.” Kull v.
Guisse, 81 A.3d 148, 154 n.2 (Pa. Cmwlth. 2013).
                                              10
alleged that the cockroach infestation “was manufactured by the [d]efendants, and
did not in reality exist.” Chinniah’s Br. at 8.
               Chinniah contends that “[t]he remaining claims against the [Housing
Authority d]efendants all stem from their breach of the duty of good faith and fair
dealing,” which Chinniah asserts “is implied in all contracts[.]” Chinniah’s Br. at 8.
Chinniah maintains that “[t]hese claims are all easy to understand, and support the
additional claims [he] has raised, . . . involving the additional matters under the ‘gist
of the case’ doctrine” and “the discrimination and retaliation claims.”18 Id. at 8-9
(citing eToll, Inc. v. Elias/Savion Advert., 811 A.2d 10 (Pa. Super. 2002)). Chinniah
further asserts that the trial court’s statement in lieu of a Rule 1925(a) opinion
wrongfully “decried [him] as attempting to create a federal case out of a simple
landlord/tenant issue,”19 pointing out that his amended complaint acknowledged his
federal litigation also involved the Housing Authority and averring that he “raised
this issue because it is an actual basis for his claims that that litigation was the reason
for the course of conduct engaged in by the [defendants].” Chinniah’s Br. at 9. Thus,
Chinniah contends that rent was withheld in “retaliation . . . for the past, and ongoing,
litigation of which the [Housing Authority] is a part,” and also as the result of
“discrimination against him based upon his national origin as part of the
discriminatory history with which he has been dealing for years in East Pennsboro
Township[.]” Id. at 9-10. Asserting that the trial court “recognized that this is a
simple landlord/tenant and breach of contract action at its core,” Chinniah maintains
that he has “stated a clear and easy to understand claim that he has not been paid

       18
           None of the counts in Chinniah’s amended complaint contain allegations of
discrimination or retaliation. See O.R., Amended Complaint at 4-6, ¶¶ 30-50.
       19
         Chinniah presumably refers to the trial court’s April 22, 2019 statement in lieu of a Rule
1925(a) opinion. See Pa.R.A.P. 1925(a).
                                                11
rents that are due[] by both [] Forrester and the [Housing Authority].” Id. at 9.
Chinniah also asserts that the allegations contained in his amended complaint
establish a claim for interference with the pursuit of his business or avocation,
maintaining “[i]t has long been the law that [such] claims . . . are actionable.” Id. at
10 (citations omitted). Further, Chinniah asserts that Forrester and the Housing
Authority have “conspir[ed] to interference [sic] with [his] pursuit of [] legal rights
and relations[.]” Id.
              The Housing Authority defendants counter that Chinniah waived “any
and all arguments” for failure to provide necessary citations to the record in
accordance with Pennsylvania Rules of Appellate Procedure 2119(c) and 2132.20
See Housing Authority’s Br. at 7-9 (citing Commonwealth v. Gould, 912 A.2d 869,
873 (Pa. Super. 2006)). Further, the Housing Authority defendants assert that
Chinniah’s failure to include the sole issue identified in the “Statement of the
Issue”21 section of his appellate brief in his Rule 1925(b) Statement renders that issue
waived. Id. at 9. The Housing Authority defendants also maintain that even though
Chinniah referenced his claims involving retaliation, collusion/conspiracy and
defamation in his Rule 1925(b) Statement, they are, nevertheless, waived for failure
to include them in the “Statement of the Issue” portion of his appellate brief. Id. at
10 (citing Pa.R.A.P. 2116(a) (“No question will be considered unless it is stated in




       20
         The Housing Authority cited Rules 2119(c) and 2132 as Pennsylvania Rules of Civil
Procedure, but apparently intended to reference appellate rules 2119(c) and 2132.
       21
          The Housing Authority posits that the “Statement of the Issue” section of Chinniah’s
appellate brief is “presum[ably] Chinniah’s effort to set forth [the] Statement of Questions
Involved required by Pennsylvania Rule of Appellate Procedure 2116.” Housing Authority
Defendant’s Br. at 9 n.2.
                                             12
the statement of questions involved or is fairly suggested thereby.”)). 22 Moreover,
the Housing Authority defendants contend that the trial court did not err in sustaining
its preliminary objections, because Chinniah’s claims are “factually unsupportable.”
Id. at 14.
               Forrester also counters that Chinniah waived the sole issue raised on
appeal for failure to include in his Rule 1925(b) Statement and that the trial court
did not err in sustaining her preliminary objections as Chinniah’s amended
complaint nevertheless failed to plead any viable claim. See Forrester’s Br. at 6-15.
                                        III. Discussion
               Preliminary objections “are deemed to admit all well-pleaded material
facts and any inferences reasonably deduced therefrom . . . .” Lennitt v. Dep’t of
Corr., 964 A.2d 37, 40 (Pa. Cmwlth. 2008). “The Court, however, is not bound by
legal conclusions, unwarranted inferences from facts, argumentative allegations, or
expressions of opinion encompassed in the [complaint].” Thomas v. Corbett, 90
A.3d 789, 794 (Pa. Cmwlth. 2014). “In order to sustain preliminary objections, it
must appear with certainty that the law will not permit recovery and any doubt
should be resolved by a refusal to sustain them.” Neely v. Dep’t of Corr., 838 A.2d
16, 19 n.4 (Pa. Cmwlth. 2003); see also Mueller v. Pa. State Police Headquarters,
532 A.2d 900, 902 (Pa. Cmwlth. 1987) (holding that “[w]hen faced with a demurrer,
the pertinent inquiry for a reviewing court is to determine whether the [plaintiff] has
stated on the face of his [complaint] a cause of action that, if proved, would entitle
him to relief”).


       22
          Pennsylvania Rule of Appellate Procedure 2116(a) further provides that “[t]he statement
of the questions involved must state concisely the issues to be resolved, expressed in the terms and
circumstances of the case but without unnecessary detail. The statement will be deemed to include
every subsidiary question fairly comprised therein.” Pa.R.A.P. 2116(a).
                                                13
              Chinniah’s Rule 1925(b) Statement raised the following issues for
appellate consideration:
              1. Whether [the trial c]ourt erred when it granted the
              [p]reliminary [o]bjections of [the Housing Authority
              d]efendants who were under a valid contract to pay their
              co-payment of $601 for April 2018, and admitted it when
              they tried to coerce [Chinniah] to sign a “global release”
              [] to forgo [the] federal right to do business with [HUD][23]
              through [the] Sec[tion] 8 program?
              2. Whether [the trial c]ourt erred in failing to recognize
              [Chinniah’s] claims under state law that all individual
              [d]efendants have acted in their private interest, as
              witnesses in federal litigation, in retaliating against
              [Chinniah], obstructing their right of access to justice
              under common law principles, pursuant to civil conspiracy
              between and among them?
              3. Whether this Court erred in its 24 January 2019
              [o]rder[24] granting [the Housing Authority d]efendants’
              [p]reliminary [o]bjections dismissing all serious state law
              claims related to retaliation, collusion/conspiracy and
              defamation related counts, causing [a] miscarriage of
              justice?
              4. Whether [the trial c]ourt’s order entered shortly after the
              [United States] Court of Appeals for the Third Circuit sent
              its order to the [United States] District Court and counsel
              including [the Housing Authority d]efendants sent a
              wrong message to the counsel for co-defendant []
              Forrester to file another [set of] [p]reliminary [o]bjections
              although [the order] directed [Forrester] to file [an
              a]nswer[]?



       23
        Chinniah presumably intends to reference the United States Department of Housing and
Urban Development.
       24
          We presume Chinniah intends to refer to the trial court’s January 23, 2019 order
sustaining the preliminary objections of the Housing Authority defendants and dismissing them
from the complaint. See O.R., Trial Court Order, 1/23/19.
                                             14
               5. Whether the [o]rder of [the trial c]ourt entered on 24
               January 2019 is inconsistent with the ruling of the [United
               States] Court of Appeals for the Third Circuit in a closely
               related case over the confusion created by the [United
               States] District Court [o]rder, when [it] declined to
               exercise [] mandatory jurisdiction over the state court
               claims under 28 U.S.C. § 1367, and [would] result in
               another litigation vortex by proceeding with the appeals
               with [s]tate [c]ourts?
               6. Whether [the trial c]ourt, in the continuing exercise of
               its jurisdiction pending appeal, can assist and/or direct the
               parties to make reasonable efforts to resolve this
               litigation?

O.R., Rule 1925(b) Statement, 3/11/19 at 4-5.                  In the statement of questions
involved25 portion of his appellate brief, Chinniah identifies the sole issue on appeal
as
               [w]hether the [trial c]ourt violated the standard of review
               in granting the preliminary objections of the [defendants]
               and dismissing the case when the verified [a]mended
               [c]omplaint set forth causes of action arising out of a lease
               agreement and contract for public assistance housing by
               failing to accept the facts in [his] [a]mended [c]omplaint
               as true.

Chinniah’s Br. at 2.26 Thus, Chinniah’s statement of questions involved raises for
appellate review only the question of whether the trial court violated the applicable


       25
         Chinniah titled this section of his appellate brief the “Statement of the Issue.” See
Chinniah’s Br. at 2.
       26
          Read in conjunction with his amended complaint and the remainder of his appellate brief,
Chinniah’s argument presumably asserts that the trial court should have accepted as true his
averment that Forrester and the Housing Authority defendants “manufactured” the cockroach
infestation. See Chinniah’s Br. at 8; see also Amended Complaint at 2 & 5, ¶¶ 16, 40 & 43.

        As observed by the trial court, Chinniah failed to raise the issue of whether the trial court
erred in sustaining Forrester’s preliminary objections in his Rule 1925(b) Statement. See S.O.R.,

                                                15
standard of review in sustaining the Housing Authority defendants’ demurrer27 to his
breach of contract claims by failing to accept the facts averred in his amended
complaint as true (presumably referencing his averment that Forrester and the
Housing Authority defendants manufactured the alleged cockroach infestation). See
id. However, Chinniah’s Rule 1925(b) Statement does not contain this assertion
and, comparing the two statements, we further conclude the sole issue identified in
the statement of questions involved does not constitute an issue subsidiary to any of
the questions raised in the Rule 1925(b) Statement. Chinniah has, therefore, failed
to preserve this question for appellate review. See Pa.R.A.P. 1925(b)(4)(v), (vii)
(“Each error identified in the [Rule 1925(b) s]tatement will be deemed to include
every subsidiary issue that was raised in the trial court[.] . . . Issues not included in
the [Rule 1925(b) s]tatement and/or not raised in accordance with the provisions of
this paragraph (b)(4) are waived.”); Commonwealth v. Castillo, 888 A.2d 775, 780
(Pa. 2005) (“re-affirm[ing] the bright-line rule” that “[a]ny issues not raised in
a Pa.R.A.P.1925(b) statement will be deemed waived,” and “specifically voic[ing
the Court’s] disapproval of prior decisions of the intermediate courts to the extent
that they have created exceptions [to this rule] and have addressed issues that should
have been deemed waived”); In re Fry, 110 A.3d 1103, 1110 (Pa. Cmwlth. 2015)
(citing Pa.R.A.P. 1925(b) (appellant waived issue on appeal for failure to include in
Rule 1925(b) statement)); Kull v. Guisse, 81 A.3d 148, 160 (Pa. Cmwlth. 2013)
(holding that “[i]ssues not included in a party’s 1925(b) [s]tatement are waived and



Trial Court Statement, 1/19/21 at 3. Thus, any such challenge is waived. See Commonwealth v.
Castillo, 888 A.2d 775, 780 (Pa. 2005).
       27
           Chinniah waived any challenge to Forrester’s demurrer to his breach of contract claim
for failure to include in his Rule 1925(b) Statement. See O.R., Rule 1925(b) Statement, 3/11/19
at 4-5.
                                              16
will not be addressed on appeal” and deeming appellant’s assertion waived for that
reason, further noting that appellant’s failure to raise the issue in the statement of
questions involved portion of his appellate brief provided an additional, independent
basis for waiver); In re G.D., 61 A.3d 1031, 1036 n.3 (Pa. Super. 2013) (certain
issues raised in statement of questions involved portion of appellate brief
nevertheless waived due to omission by appellant from Rule 1925(b) statement); see
also Barber v. Tax Review Bd., 850 A.2d 866, 867 (Pa. Cmwlth. 2004) (“In appellate
practice, the Pennsylvania Rules of Appellate Procedure govern the form of and
filing of briefs. Compliance with those rules is mandatory.”).
             Likewise, we note that the issues identified on appeal by Chinniah in
his Rule 1925(b) Statement are waived, as they are not identified or fairly suggested
by the single issue preserved in the statement of questions involved in his appellate
brief. See City of Phila. v. Robinson, 123 A.3d 791, 797 (Pa. Cmwlth. 2015), as
amended (Sept. 15, 2015) (appellant “failed to preserve [] issue because he did not
raise it in his statement of questions involved”); Appeal of Gemstar/Ski Bros., 574
A.2d 1201, 1203 (Pa. Cmwlth. 1990) (declining to address issue raised in appellant’s
notice of appeal and discussed in appellant’s brief due to omission from statement
of questions involved portion of appellate brief). As recited in full above, Chinniah’s
Rule 1925(b) Statement asserted, inter alia, that the trial court erred in sustaining
the preliminary objections of the Housing Authority defendants when the Housing
Authority was contractually obliged to provide rent assistance payments; in
dismissing his claims of conspiracy, retaliation and defamation; and in “sen[ding] a
wrong message” to Forrester through its January 23, 2019 order. See O.R., Rule
1925(b) Statement, 3/11/19 at 1 & 4-5. We do not find any of these issues to be
fairly suggested by the single issue identified in Chinniah’s statement of questions


                                          17
involved—namely, whether the trial court violated the applicable standard of review
in sustaining the demurrer to his breach of contract claims by failing to accept as
true the facts averred in his amended complaint.28
                                        IV. Conclusion
               For the foregoing reasons, we affirm the trial court’s decisions
sustaining the preliminary objections of Forrester and the Housing Authority
defendants and dismissing Chinniah’s amended complaint. See Kull, 81 A.3d at
160-61 (affirming decision of trial court to sustain preliminary objections and
dismiss amended complaints on the basis that appellant waived appellate review of
claim where he did not assert claim in statement of errors complained of on appeal,
and he did not raise issue in statement of questions involved in his appellate brief).




       28
          Chinniah’s pro se status does not obviate his legal duty to preserve issues for review.
See Commonwealth v. Williams, 896 A.2d 523, 535 (Pa. 2006) (“Electing to proceed pro se does
not excuse issue preservation.”) (italics added); accord Finfinger v. Unemployment Comp. Bd. of
Rev., 854 A.2d 636, 639 (Pa. Cmwlth. 2004) (“a layperson who chooses to represent himself in a
legal proceeding must assume the risk that his lack of expertise and legal training may prove to be
his undoing”) (citing Daly v. Unemployment Comp. Bd. of Rev., 631 A.2d 720 (Pa. Cmwlth.
1993)).
                                               18
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gnana Chinniah a/k/a                :
Gnanachandra Chinniah,              :
                 Appellant          :
                                    :
            v.                      :
                                    :
Nayra Forrester, Cumberland County  :
Housing and Redevelopment Authority :
(CCHRA), Steven Young,              :   No. 1111 C.D. 2020
and Becky Shull                     :


PER CURIAM                      ORDER


           AND NOW, this 7th day of February, 2022, the January 23, 2019 and
October 5, 2020 orders of the Court of Common Pleas of Cumberland County are
AFFIRMED.